Citation Nr: 1810738	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 2010, for the award of service connection for left lower extremity sciatic radiculopathy. 

2.  Entitlement to an evaluation in excess of 20 percent for chronic lumbar sprain with spondylosis and degenerative disc disease.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of stab wound, left hand, loss of sensation radial and median nerves.

4. Entitlement to a compensable evaluation for scars, left hand, palmar and dorsal aspects, residual of stab wound.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


		INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.  

In May 2012, the Board remanded the Veteran's claim for a rating in excess of 20 percent for the service-connected lumbar spine disability.  In October 2014, the Board denied the claim.  The Board awarded separate 10 percent ratings for radiculopathy of the left lower extremity and a surgical scar of the lumbar spine.  The Veteran appealed the denial of the claim for increase for lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).

In a May 2015 Order, the Court vacated that portion of the October 2014 Board decision denying the claim for increase and remanded the matter to the Board for action consistent with the Joint Motion for Partial Remand (Joint Motion).  The Court did not disturb the portions of the Board's decision awarding separate 10 percent ratings for radiculopathy of the left lower extremity and surgical scar of the lumbar spine.

In August 2015, the Board remanded the Veteran's claim for an increased rating for chronic lumbar sprain with spondylosis and degenerative disc disease, to schedule the Veteran for a VA examination, consistent with the Joint Motion.

The Board notes that entitlement to an earlier effective date of May 27, 2008, for the award of service connection for lumbar spine surgical scars was granted in a July 2016 rating decision.  The Veteran's representative had requested an effective date of May 27, 2008, the date service connection was granted for the Veteran's lumbar spine disability.  As the claim was granted in full, it is not before the Board.

The Board notes that the issue of entitlement to a TDIU has been raised by the Veteran and is part and parcel of the Veteran's increased rating claims.  Accordingly, the Board has jurisdiction of the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Further, in a December 2017 rating decision, the RO granted a higher rating of 20 percent for residuals of a stab wound, left hand, loss of sensation of radial and median nerves, and a separate noncompensable rating for scars, left hand, palmar and dorsal aspects, residuals of stab wound.  The left hand disability was previously rated as one combined rating for residuals of stab wound, left hand scar, with loss of sensation vibration involving the 1st and 2nd metacarpals.  Despite this grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, as the noncompensable separate rating for the scar was granted in conjunction with the appeal for a higher rating for the left hand disability, the Board has taken jurisdiction of the scar rating.  Therefore, the claims for higher ratings for residuals of a stab wound, left hand, and scars, left hand, are properly before the Board.  

Finally, the Board notes that in the August 2015 remand, the Board referred to the AOJ claims of entitlement to service connection for erectile dysfunction and whether the Veteran is entitled to an earlier effective date for the 10 percent rating that has been assigned to the stab wound of the left hand.  In an August 2016 rating decision, the RO granted service connection for erectile dysfunction and denied entitlement to an earlier effective date for the 10 percent evaluation assigned to the service-connected disability of stab wound, left hand scar.  The Veteran has not appealed the decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an evaluation in excess of 20 percent for chronic lumbar sprain with spondylosis and degenerative disc disease and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left lower extremity sciatic radiculopathy is a manifestation of the Veteran's service-connected chronic lumbar sprain with spondylosis and degenerative disc disease, and it is factually ascertainable that the Veteran had symptoms of left lower extremity radiculopathy by May 27, 2008, the date of his claim to reopen his claim for service connection for lumbar sprain.

2.   Prior to August 25, 2015, the Veteran's residuals of stab wound, left hand, loss of sensation radial and median nerves, was manifested by no more than mild incomplete paralysis.

3.  From August 25, 2015, the Veteran's residuals of stab wound, left hand, loss of sensation radial and median nerves, was manifested by moderate incomplete paralysis.

4.  The Veteran's scars, left hand, palmar and dorsal aspects, residual of stab wound are not unstable or painful, and do not limit function or cause any disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of May 27, 2008, but no earlier, for the award of service connection for left lower extremity sciatic radiculopathy have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  Prior to August 25, 2015, the criteria for a rating in excess of 20 percent for residuals of stab wound, left hand, loss of sensation radial and median nerves, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8513 (2017).

3.  From August 25, 2015, the criteria for a staged rating of 30 percent, but no higher, for residuals of stab wound, left hand, loss of sensation radial and median nerves, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, DC 8513 (2017).

4.  The criteria for a compensable initial rating for scars, left hand, palmar and dorsal aspects, residual of stab wound have not been met.  38 U.S.C. §§ 1155, 5107 (2002 and 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DCs 7801-7805 (prior to and from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date - Left Lower Extremity Sciatic Radiculopathy

The Veteran has asserted that he is entitled to an effective date earlier than February 5, 2010, for the award of service connection for left lower extremity sciatic radiculopathy.

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p)(2).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, the effective date is no earlier than the date of the claim.  

Service connection for the left lower extremity sciatic radiculopathy was granted secondary to the Veteran's service-connected lumbar spine disability.  Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).  

The Veteran filed a claim to reopen his claim for a low back disability on May 27, 2008.  In an October 2008 rating decision, the RO denied the claim.  The Veteran filed a notice of disagreement with the decision in November 2008.  In a May 2009 rating decision, the RO granted service connection for chronic lumbar sprain with spondylosis and degenerative disc disease with an evaluation of 20 percent, effective May 27, 2008, the date of the Veteran's claim to reopen.  In February 5, 2010, the Veteran filed a claim for a higher rating for the lumbar spine disability.   In a May 2010 rating decision, the RO continued the 20 percent rating for the service-connected lumbar spine disability.  The Veteran appealed the decision to the Board.  

In an October 2014 decision, the Board granted a separate 10 percent initial rating for left lower extremity radiculopathy of the sciatic nerve associated with the service-connected lumbar spine disability.  In a December 2014 rating decision, the RO assigned an effective date of March 24, 2010, for the grant of left lower extremity radiculopathy.  The Veteran has appealed the effective date assigned.

The Board notes that the Veteran appealed the October 2014 Board decision to the Court.  In an April 2015 Joint Motion for Remand, the parties noted that they did not wish to disturb the portion of the Board's decision which awarded the Veteran the separate 10 percent rating for radiculopathy of the left lower extremity.  As noted above, the Joint Motion to remand the issue of entitlement to a higher rating for the lumbar spine disability was granted in a May 2015 Order.
In a July 2016 rating decision, the RO granted an earlier effective date of February 5, 2010, for the grant of left lower extremity sciatic radiculopathy, the date of the Veteran's increased rating claim.

As noted above, the effective date of an evaluation and award of compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  As the left lower extremity radiculopathy is a manifestation of the Veteran's service-connected lumbar spine disability, the Board has considered the appropriate date for when entitlement arose to a separate rating for left lower extremity sciatic radiculopathy.

The Board notes that as the Veteran's claim for an increased rating for his low back disability was received within one year of the May 2009 rating decision granting service connection, and new and material evidence was received in the form of the March 2010 VA examination within one year of the May 2009 rating decision, the May 2009 rating decision did not become final.  See 38 C.F.R. §§ 3.156(b), 3.400(q).   The Veteran's claim to reopen his claim for a low back disability was received May 27, 2008.  As noted above, the effective date is the date of receipt of the claim or date entitlement arose, whichever is later. 

A June 20, 2007, private treatment record, dated within one year prior to the claim, indicates the Veteran reported having pain in the low back that radiates to the bilateral legs.  A November 2007 private treatment record noted the bilateral leg pain had improved, but the Veteran still had some pain in the low back.  

A May 2009 VA examination report indicates the Veteran was intact neurovascularly with the exception of some patchy diabetic peripheral neuropathy, hypesthesia in the lower extremities.  The May 2009 VA examination report did not indicate the Veteran had any radiculopathy of the left lower extremity related to the low back disability.  A March 24, 2010 VA examination report noted the Veteran had left radiculopathy and radiation of pain on the left.  

Giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for radiculopathy of the left lower extremity arose prior to the date of the Veteran's claim to reopen, received May 27, 2008.  The June 20, 2007, private treatment record indicated the Veteran had pain in the low back that radiated to the bilateral legs.  Although the May 2009 VA examination report did not indicate the Veteran had radiculopathy, the report did note peripheral neuropathy which the examiner attributed to diabetes without a full explanation.  The June 2007 private treatment record is the first evidence of record showing a neurological manifestation of the Veteran's low back disability, left lower extremity sciatic radiculopathy.  The date of the claim was later than the date entitlement arose, and the Veteran is service-connected for the lumbar spine disability effective May 27, 2008, the date of the claim to reopen.  As entitlement arose prior to the claim, and the original claim was a claim for service connection, the Board finds entitlement to an earlier effective date of May 27, 2008, but no earlier, for the left lower extremity sciatic radiculopathy is warranted.  

Increased Rating- General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Residuals of Stab Wound, Left Hand

The Veteran's residuals of stab wound, left hand, loss of sensation radial and median nerves is currently rated as 20 percent disabling under DC 8513.  The Board notes that prior to May 27, 2008, the disability was rated as residuals of stab wound, left hand scar, with loss of sensation/vibration involving the 1st and 2nd metacarpals under Diagnostic Codes 8699-8615.  From May 27, 2008, the Veteran is assigned a separate rating for scars, left hand, palmar and dorsal aspects, residual of stab wound, rated as noncompensable under DC 7805.  Therefore, the residual scarring on the left hand will be discussed and evaluated separately. 

The Veteran's service-connected left hand disability is evaluated as 20 percent disabling under DC 8513 for involvement of all radicular groups (the ulnar, radial, and median nerves).  The Veteran is right handed; thus, his left hand is his minor extremity for rating purposes.  DC 8513 provides for a 20 percent rating where there is mild incomplete paralysis of the minor extremity, a 30 percent rating where there is moderate incomplete paralysis of the minor extremity, a 60 percent rating where there is severe incomplete paralysis of the minor extremity, and an 80 percent rating where there is complete paralysis of the minor extremity.

A note accompanying the rating criteria explains that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 
38 C.F.R. § 4.124a, DC 8513.

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as discussed below, the Board finds that staged ratings are warranted.

Prior to August 25, 2015

Prior to August 25, 2015, the Board finds the Veteran's left hand symptoms are manifested by no more than mild incomplete paralysis.  A July 2008 VA examination report reflects that the Veteran reported having a sensation of numbness over the lateral aspect of the left index finger and the medial aspect of the left third finger.  Examination with tuning fork revealed dampened vibratory sensation over the lateral aspect of the index finger and the medial aspect of the third finger.  There was also lack of discrimination between sharp and dull in the same areas.  The VA examiner noted the Veteran had some sensory deprivation in the areas distal to the scars of the left hand.  On examination in July 2008, when the Veteran attempted to fully grasp the tips of the index finger and the third finger, he lacked approximately 1 cm of being able to touch the tip of the palm.  

In a September 2011 statement, the Veteran stated that he had experienced increased episodes of numbness, tingling and pain followed by events of his left hand locking up in a bent position.  He stated that the intermittent episodes of his left hand locking up and increased incidences of numbness, tingling and pain interfered with his daily living activities such as bathing and driving.

A June 2012 peripheral nerves examination report reflects the Veteran had mild paresthesias and/or dysesthias and numbness of the left upper extremity.  He did not report that he had any intermittent or constant pain of the left upper extremity.  Muscle strength was 4/5 on pinch (thumb to index finger).  Reflexes were normal.  The sensory examination indicated the Veteran had decreased sensation in the left hand/fingers.  The report noted that vibratory and cold sensation was normal in the left hand.  Sharp versus dull sensation was abnormal in the palm near the third finger and on third and fourth fingers.  It was also abnormal on dorsal surface near the longer finger.  The left radial nerve was normal.  The left median nerve was noted to be normal, although there was mild incomplete paralysis in the median nerve in the right hand.

The June 2012 VA examination report reflects that there was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive use testing with 3 repetitions.  There was no additional limitation of motion for any fingers post-test.  There was no gap between the thumb pad and the fingers post-test.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the finger tips post-test.  There was no limitation of extension for the index finger or long finger post-test.  The Veteran did not have any functional loss or functional impairment of any of the fingers or thumbs.  There was no additional limitation of range of motion of any of the fingers or thumbs following repetitive-use testing.  The Veteran reported having tenderness or pain to palpation for joints or soft tissue of the left hand.  Muscle strength of the left hand was normal.  The Veteran did not have ankyloses of the thumb and/or fingers.  The functional impact of the Veteran's left hand condition was that he had no repetitive gripping with the left hand.

An April 2014 VA treatment record indicates the Veteran reported having left hand stiffness and pain.  He stated he had difficulty using it, the hand would get "locked up" and he had difficulty gripping things.  He reported dropping things.  There was no numbness/tingling.

The Board finds that the preponderance of the evidence prior to August 25, 2015, is against a finding that the left hand disability was manifested by more than mild incomplete paralysis.  The July 2008 VA examination report indicated the Veteran had a sensation of numbness over the lateral aspect of the left index finger and medial aspect of the left third finger, dampened sensation over the lateral aspect of the index finger and medial aspect of the third finger and a lack of discrimination between sharp and dull sensations.  The September 2011 statement from the Veteran indicated he experienced episodes of numbness, tingling and pain.  The June 2012 VA examination report specifically noted the Veteran had mild paresthesias and/or dysesthias and numbness of the left upper extremity.  The April 2014 VA treatment record indicates the Veteran reported stiffness and pain, but no numbness or tingling.  Overall, the Board finds the left hand disability symptoms most nearly approximate mild incomplete paralysis during this time period.  Therefore, a rating in excess of 20 percent for the left hand disability is not warranted prior to August 25, 2015.

From August 25, 2015 

From August 25, 2015, the Board finds that the Veteran's left hand symptoms are manifested by moderate incomplete paralysis, warranting a staged, higher rating of 30 percent.  An August 25, 2015 VA examination report reflects that the Veteran reported stiffness and pain in the left hand.  He reported having difficulty using it.  He stated it got "locked up" and he had difficulty gripping things.  Some numbness was noted.  The Veteran reported having flare-ups in the hand one to two times weekly.  The VA examination report reflects the Veteran had a weak grip and would drop objects.  

On examination in August 2015, the Veteran's left hand had limited flexion of the index finger, long finger, ring finger and thumb.  There was a gap between the pad of the thumb and the fingers of 3 cm.  There was a gap between the finger and proximal transverse crease of the hand in maximal finger flexion of 6.5 cm in the index finger and 6 cm in the long finger.  The report noted this would limit gripping.  There was evidence of pain with use of the hand and objective evidence of localized tenderness or pain on palpation of the joint.  All joints of the fingers were noted to be painful on range of motion testing.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional functional loss or range of motion after three repetitions.  The Veteran had reduced muscle strength in the left hand of 4/5.  The Veteran did not have muscle atrophy.  

The VA examiner estimated the Veteran had an estimated loss of strength of 50 percent and movement of 60 to 70 percent in the left hand.  The VA examiner noted the severity of the neurologic manifestations of the hand was felt to be based on the stab wound.  There was overlap with cervical radiculopathy of which it was not possible to assign percentages to each diagnosis without speculation.  The severity of the symptoms of hands was noted to be moderate.  The VA examiner specifically found the incomplete paralysis diagnosed was moderate.

A July 2016 peripheral nerves examination report indicates the Veteran had median and radial nerve neuropathy secondary to a stab wound of the left hand.  The Veteran reported having continued decreased strength and sensation in the left hand.  He described a glove like distribution.  He had difficulty gripping things with the left hand.  

On examination, there was no constant pain in the left upper extremity.  There was mild intermittent pain, paresthesias and/or dyesthesias and numbness.  Muscle strength was reduced to 4/5 in the left hand for grip and pinch (thumb to index finger).  The Veteran did not have muscle atrophy.  

There was decreased sensation in the left inner/outer forearm (C6/T1), and left hand/fingers (C6-8).  There was mild incomplete paralysis of the left radial nerve, median nerve, ulnar nerve and musculocutaneous nerve.  There was a sharp dull differentiation decreased in glove like distribution from forearm on left distally, vibratory, and cold vs. warm sensation was decreased on the left from elbow to hand in glove like distribution.    

In an October 2017 statement, the Veteran stated that his left hand locked up daily.  He stated his left hand became stiff and he could not use it once or twice a day.  He stated that when his left hand locks up, it is usually an hour before it is usable again.  In addition to locking, the Veteran states his hand is painful when he tries to use it in his daily activities.  He stated he cannot lift with the left hand.

The Board finds that the overall evidence from August 25, 2015 is consistent with the left hand disability being manifested by symptoms of moderate incomplete paralysis.  The August 2015 VA examiner specifically found the Veteran had moderate symptoms.  Although the July 2016 VA examiner noted the Veteran had mild intermittent pain, paresthesias and/or dyesthesias and numbness, the examination report also notes the Veteran reported having continued decreased strength in the left hand and difficulty gripping.  The Board finds the Veteran's October 2017 statement indicates his left hand pain was moderate, as he stated he was unable to lift with the left hand and he reported the hand locked up once or twice daily.  The Veteran is competent to describe symptoms such as pain, and the Board finds his statements to be credible.  Giving the Veteran the benefit of the doubt, the Board finds that a staged rating of 30 percent for moderate symptoms of incomplete paralysis in the left hand is warranted from August 25, 2015.

In a November 2016 statement, the Veteran's attorney asserted that the Veteran is entitled to separate and compensable ratings for both his median nerve and his radial nerve under 38 C.F.R. § 4.124(a).  The Veteran's attorney noted that the July 2016 VA examiner found the Veteran's neurological problems in his left and right upper extremities are at least as likely as not due to the Veteran's left hand stab wound.

In the July 2016 VA examination report, the examiner opined that the nerve abnormalities of the median and radial nerves are as likely as not related to the stab wound due to the history of the stab wound entering and exiting where branches of these nerves are located.  The VA examiner found that the abnormal exam results involving the ulnar and musculocutaneous nerves on the left side are less likely as not related to his service-connected stab wound as they were not involved in the injury, and are more likely as not related to his non-service-connected cervical disc disease.  The VA examiner found it was less likely as not that his arm pain was secondary to his low back pain.  The examiner noted that the Veteran had documented cervical disease and the nerve roots that innervate the arms are located in the cervical area not the lumbar area.

The July 2016 VA examination report reflects the Veteran had mild incomplete paralysis of the left radial nerve and mild incomplete paralysis if the median nerve.  The Board finds that separate ratings are not warranted as the Veteran is presently compensated for the totality of symptoms and single impact on his left hand and upper extremity.  In this case, manifestations of the median nerve and radicular group symptoms overlap.  The Veteran has symptoms of intermittent pain, numbness, and paresthesias and dysthesias of the left upper extremity.  The Veteran has reported having difficulty gripping and there is evidence of a loss of strength of the left upper extremity.  The Board finds the Veteran is adequately compensated for the totality of symptoms in his left hand and upper extremity under DC 8513, for all radicular groups.  Assigning separate ratings would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 ("[t]he evaluation of the same disability under various diagnoses, "a practice called 'pyramiding,'" is to be avoided); Brady v. Brown, 4 Vet. App. 203, 206 (1993) (the rationale for the prohibition on pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered).  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran has moderate symptoms which warrant a 30 percent rating for the minor extremity for all radicular groups.

The evidence of record indicates the Veteran has had some limitation of motion of his left hand due to his service-connected disability during the entire appeal period.  Therefore, the Board has considered whether a higher rating is warranted under the diagnostic criteria for limitation of motion of the hand and fingers.

Limitation of motion of the individual fingers is rated under Diagnostic Codes 5228, 5229, and 5230.  Diagnostic Code 5228, for limitation of motion of the thumb, provides for a 10 percent evaluation when there is a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent application is warranted when there is a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  Under Diagnostic Code 5229, limitation of motion of the index or long finger warrants a maximum 10 percent evaluation when there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  Finally, Diagnostic Code 5230 provides for a maximum, non-compensable evaluation for limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, DC 5230.

The Board finds that the Veteran's symptoms of diminished grip and limited flexion of the fingers are contemplated in the rating for involvement of all radicular groups.  Assigning a separate rating for the Veteran's limitation of motion of the individual digits would result in pyramiding.  In addition, as the maximum rating for a minor joint is 20 percent for limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, under DC 5228, the Veteran would not be entitled to a higher rating under the DC.  The evidence does not show the Veteran had ankylosis of individual or multiple digits.  Therefore, a higher or separate rating at any time during the appeal period is not warranted under DCs 5216 through 5227.  38 C.F.R. § 4.71a.

In conclusion, the Board finds that prior to August 25, 2015, a rating in excess of 20 percent is not warranted for residuals of a stab wound, left hand.  From August 25, 2015, the Board finds that a rating of 30 percent, but no higher, is warranted for moderate symptoms of incomplete paralysis of all radicular groups in the minor extremity.

Scars, Left Hand, Palmar and Dorsal Aspects, Residual of Stab Wound

The Veteran filed his claim for an increased rating for his left hand disability in May 2008.  In the November 2017 rating decision, the AOJ awarded a separate noncompensable rating for scars, left hand, palmar and dorsal aspects, residual of stab wound, effective May 27, 2008.  38 C.F.R. § 4.118, DC 7805.  

The rating criteria used to evaluate scars were revised effective October 23, 2008. However, the revised criteria apply only to claims filed on or after October 23, 2008 unless the Veteran requests that the AOJ review the claim under the 2008 revised criteria.  Although the Veteran has not requested such review, the record reflects the AOJ has adjudicated the claim under the revised rating criteria.  Therefore, to ensure there is no prejudice to the Veteran, the Board will consider the rating criteria effective both prior to and from October 23, 2008.

DC 7800 addresses scarring of the head, face, or neck and does not apply to the left hand scars.  DC 7802 provides a 10 percent evaluation for scars with an area of 144 square inches (929 square centimeters) or greater; there is no evidence or contention that the Veteran's scars meet these criteria.  Therefore, DCs 7800 and 7802 will not be further discussed. 

Prior to October 23, 2008, DC 7801 was characterized as scars, other than on the head, face, or neck, that are deep or that cause limited motion.  A 10 percent rating was warranted where the scar area or areas exceeded 6 square inches (39 square centimeters).  A 20 percent rating was warranted where the scar area or areas exceeded 12 square inches (77 square centimeters).  A 30 percent rating was warranted where the scar area or areas exceeded 72 square inches (465 square centimeters) and a 40 percent rating was warranted where the scar area or areas exceeded 144 square inches (929 square centimeters).  Note (1) indicated that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, would be separately rated and combined in accordance with § 4.25.  Note (2) explained that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801. 

From October 23, 2008, the title of DC 7801 was revised to "[b]urn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear."  The rating criteria were revised to provide a 10 percent rating where the scar area or areas is at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating is warranted where the scar area or areas is at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted where the scar area or areas is at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters.  A 40 percent rating is warranted where the scar area or areas is 144 square inches (929 square centimeters) or greater.  Former Note (2) was moved to Note (1).  As it relates to the extremities, Note (2) was revised to state that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

Prior to October 23, 2008, DC 7803 provided a 10 percent rating for superficial, unstable scars.  Note (1) indicated an unstable scar was one where, for any reason, there was frequent loss of covering of the skin over the scar.  Note (2) indicated a superficial scar was one not associated with underlying soft tissue damage.  DC 7803 was removed, effective October 23, 2008.

Prior to October 23, 2008, DC 7804 provided a 10 percent rating for a superficial scar that was painful on examination. 

From October 23, 2008, DC 7804 was revised to provide a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.

Prior to October 23, 2008, DC 7805 provided that scars, other, could be rated based on limitation of function of the affected part.  Similarly, from October 23, 2008, DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 can be considered under another appropriate DC.

The evidence does not show that the Veteran had scars that are deep and nonlinear, unstable or painful, or superficial and nonlinear with an area of greater than 144 square inches.  The July 2008 VA examination report noted that the scar in the palmar aspect of the hand was just below the thenar crease.  It was 2 cm long and was well healed.  The exit wound was on the dorsum of the hand, and 1 cm long.  The incision was well healed.  The June 2012 VA examination report reflects the Veteran did not have scars that were painful and/or unstable, or with a total area of all related scars greater than 39 square cm.  

The August 2015 VA examination report noted the Veteran had a left hand entry scar anterior of 2 cm by .2 cm, and an exit scar dorsum of 1 cm by .2 cm.  The July 2016 VA examination report indicated the Veteran had a scar on the left palmar aspect that was 1 cm by 1 cm.  He had a scar on the dorsal aspect of the left hand that was 1 cm by 1 cm.  Both scars were asymptomatic.

The Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for the scars of the left hand, palmar and dorsal aspects under the pre- or post-October 23, 2008 diagnostic criteria.  The evidence does not show the Veteran's scars were symptomatic.  The evidence does not show that the scars were deep, caused limited motion, or had an area exceeding 6 square inches.  Therefore, a higher rating is not warranted under DC 7801 under the pre- or post-October 23, 2008 criteria.  The evidence also does not show the Veteran's scars were unstable.  Therefore, a higher rating is not warranted under DC 7803, as in effect prior to October 23, 2008.  The Veteran's scars were not painful on examination and he did not have one or two scars that were unstable or painful.  Therefore, a higher rating is not warranted under DC 7804 under the criteria in effect prior to or from October 23, 2008.  Finally, the Veteran's scar did not cause limitation of function of the affected part and there are no other disabling effects noted.  Therefore, a higher rating is not warranted under DC 7805, as in effect prior to or from October 23, 2008.  The Veteran has not asserted that he has any symptoms related to the scars.  The evidence of record shows the Veteran stated that the scars were asymptomatic.  Accordingly, the Board finds that a compensable initial rating for scars of the left hand is not warranted. 


ORDER

Entitlement to an earlier effective date of May 27, 2008, but no earlier, for the award of service connection for left lower extremity sciatic radiculopathy, is granted, subject to regulations governing the payment of monetary awards. 

Prior to August 25, 2015, entitlement to an evaluation in excess of 20 percent for residuals of stab wound, left hand, loss of sensation radial and median nerves, is denied.

From August 25, 2015, entitlement to an evaluation in excess of 30 percent, but no higher, for residuals of stab wound, left hand, loss of sensation radial and median nerves, is granted, subject to regulations governing the payment of monetary awards.

Entitlement to a compensable evaluation for scars, left hand, palmar and dorsal aspects, residual of stab wound, is denied.




REMAND

Lumbar Sprain

In regard to the Veteran's claim for a higher rating for his service-connected lumbar spine disability, the Veteran has claimed that his condition has worsened.  An April 2017 VA treatment record reflects that the Veteran had chronic neck and low back pain, post fusion.  The record states, "He does have worsening pain especially over the past year."   The Veteran's most recent VA examination of the lumbar spine was in February 2016, two years ago.  Therefore, the claim must be remanded for a new VA examination addressing the current symptoms of his service-connected lumbar spine disability.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

TDIU

A total disability rating for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Currently, the Veteran does not meet the schedular criteria for entitlement to a TDIU.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the AOJ should refer the issue to the Director of VA's Compensation Service to determine whether a TDIU may be awarded on an extraschedular basis. 38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance. 

In this case, the results of the VA examination addressing the current symptoms of the Veteran's lumbar spine disability could impact the analysis of whether a TDIU is appropriate.  A May 2017 private opinion indicates the Veteran is unemployable due to his service-connected disabilities.  On remand, if the schedular criteria for a TDIU are not met following reajudication of the increased rating claim, the AOJ should refer the claim for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated VA treatment records from October 2017 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the service-connected lumbar spine disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  

If the schedular requirements for a TDIU are not met, refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to readjudication of that claim.

If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


